Title: From Benjamin Franklin to William Hodgson, 11 April 1780
From: Franklin, Benjamin
To: Hodgson, William


Dear Sir,
Passy April 11. 1780.
I received your favours of the 10th. and 28th. of march. The Method you propose of managing the Money for the Prisoners is perfectly agreable to me. You desired in your last that I would explain how it happen’d that no Prisoners went back in the last Cartel. I did not till this Day well understand it myself; or I should have answer’d sooner. When our Little Squadron brought near 500 English Prisoners into The Texel, I would have exchanged them there for Americans, but I was told that would not be agreed to in England, as there was a Chance of retaking them in their Passage to france. But a Cartel being treated of as I understand, by the ambassadors of England and france at the Hague, The french ambassador applied to Commodore Jones for those Prisoners to be exchanged there, who would not deliver them up without my orders, and a promise of Exchanging them for americans. The ambassador thereupon wrote to me requesting such orders, which I sent accordingly, expressing my Reliance that an Equal Number (472) of other English would be deliver’d to me at morlaix to be exchanged there for americans. After this at the Instance of Mr. De sartine I gave orders to our agent at L’Orient, to Deliver a Number of other Prisoners we had there, to The Captain of the happy Cartel, in Exchange for so Many french Men, with the same Reliance as above mentioned. As soon as I received your Information that the Cartel was sailed from Plymouth with 100 americans, I applyed for 100 English to be rendered at Morlaix for the Exchange and was told that orders should be that Day given; to march them thither from saumur for that Purpose. I imagined it had been done; and the Exchange made till I heard the contrary from you. To Day I learn that they were not arrived while the Cartel was there. And I have now desired of M. De Sartine that two hundred may be immediately sent over. One to pay for the 100 Americans received and the other to Exchange a fresh Parcel. His verbal Answer is, that the request is just, and shall be complyed with, and he will write a Letter to me to morrow, which I may send over to be shewn to The board of Sick & Hurt, that will explain the matter, and clear me from any Charge of bad Faith. He added that he would also take the first opportunity of Sending the Remainder to equal the Number deliver’d in Holland; in order to Exchange for americans; having no Scruple of doing this by advance, the Board having Shewn the greatest Honour and Exactitude in all their Proceedings. I am sure it has been my Intention to do the same; and I shall always act accordingly. Tho’ I am not insensible of the Injustice towards us in the Instance of the Boston Cartels formerly mentioned I shall write to Mr. Hartley (from whom I have just received Copies of the french Certificates &c) per next post after I receive the Letter from Mr. De Sartine. In the mean time I wish you would be so good as to communicate to him the Contents of this, with my Respects.
I should be glad to hear some more particulars about Mr: W. and the Reasons of discarding him. I hope the rest of that worthy society are well and happy.
With great Esteem, I am, Dear sir, Your most obedient and most humble servant.
Mr. Hodgson